Detailed Action
This Final office action is responsive to the amendment filed on 01/29/2021. Claims 1-2, 4-8, 10-12, 14-18, and 20-24 are pending in the case. Claims 1, 11, and 17 are the independent claims. Claims 1-2, 4, 10-12, 14-15, 17-18 and 20 have been amended claims, claims 21-24 are newly added claims and 3, 9, 13 and 19 have been canceled claims.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/19/2020 and 02/10/2021, were filed before the current Final office action. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Response to Arguments
Claim Rejection:
Applicant’s prior art arguments see pages 9-12, filed on 01/29/2021, with respect to amended claim 1 have been fully considered and are persuasive.  The original rejection is respectfully withdrawn.
Specifically, Applicant has been added a new limitation to claim 1, that state: “determining that the first web content is a first type of web content; identifying a first plurality of elements to extract from the first web content based on the determined first type; displaying the subset of the first web content having the first plurality of elements in the content collection pane of the web browser; accessing and displaying, in the web browser, second web content from a second website; receiving [[an]]a second single input indication to add a subset of the second web content to the content collection pane; and determining that the second web content is a second type of web content; identifying a second plurality of elements to extract from the second web content based on the determined second type; displaying the subset of the first web content having the first plurality of elements and the subset of the second web content having the second plurality of elements simultaneously in the content collection pane of the web browser; receiving a manual selection of text from the second website; receiving a manual input of the selected text to the subset of the second web content in the content collection pane; and displaying, simultaneously in the content collection pane of the web browser, the subset of the first web content having the first plurality of elements, the subset of the second web content having the second plurality of elements, and the selected text;''.  
Applicant amended the claims to clarify this functionality.  As a result, the amendment overcomes the original rejection under AIA  35 U.S.C. § 102.
Applicant’s amendments have necessitated new grounds of rejection.  Thus, new references have been provided for the rejection detailed below.

Claim Objections
Claims 14 and 20 are objected to because of the following informalities:  As claim 13 is canceled, claim 14 should be depend on claim 11 and as claim 19 is canceled, claim 20 should be depend on claim 17. For the purpose of prior art analysis, Examiner assumes claim 14 is depend on claim 11 and claim 20 is depend on claim 17. 
Claims 21-23 objected to because of the following informalities:  Examiner has determined that the claims 21-23 presenting additional (:) as “wherein:”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 11, 17 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hoguet; Ramsay (US Pub. NO. 20080126022 A1, Hoguet) in further view of Basir; Mossab O. (US Publication 20120146923 A1, hereinafter Basir).

Regarding Claim 1 is an independent claim; Hoguet teaches a method for collecting and surfacing web content, the method comprising:

accessing and displaying, in a web browser, first web content from a first website (Hoguet: Fig:4 and [0060]; the user may browse a manufacturer's website in order to select home design products); 
receiving a first single input indication to add a subset of the first web content to a content collection pane integrated in the web browser (Hoguet: Fig:4 and [0060]; user has located a home design product of interest, the user selects a collect button from their Internet browser (or from the web page if the manufacturer has incorporated the Add to Design button within their website) to initialize a collection process that gathers information about the selected product used to generate a visual bookmark (94)); 
determining that the first web content is a first type of web content; identifying a first plurality of elements to extract from the first web content based on the determined first type (Hoguet: Fig:4 and [0061]; home design tool uses the initial categorization to extract information product specific information from the website. In some implementations, the type of information extracted is based on the product categorization. For example, the information extracted for a kitchen sink may differ from the information extracted for cabinets or floor tiling (104), (“Examiner consider first type of web content as a kitchen sink3”)); 
displaying the subset of the first web content having the first plurality of elements in the content collection pane of the web browser (Hoguet: Fig:4 and [0061]; generates a visual book mark for the selected home design product based on the extracted category and information (110), further see into [0062]; FIG. 8, a visual bookmark 162 for the sink includes an image of the sink as well as the information about the size, price, and general description of the sink extracted from the website); 
accessing and displaying, in the web browser, second web content from a second website (Hoguet: [0057]; a computer software based tool that enables a user to collect information about home and/or landscape design products from websites on the internet, further see into Fig:4 and [0060]; user may use a search engine to locate products of a particular type and/or the user may browse a manufacturer's website in order to select home design products, further see into [0062]; to generate the visual bookmarks the user navigates to websites that have products of interest); 
receiving a second single input indication to add a subset of the second web content to the content collection pane (Hoguet: Fig:4 and [0060]; user has located a home design product of interest, the user selects a collect button from their Internet browser (or from the web page if the manufacturer has incorporated the Add to Design button within their website) to initialize a collection process that gathers information about the selected product used to generate a visual bookmark (94), further see into [0057]; a user collects information and images about home and landscape design products from websites); 
determining that the second web content is a second type of web content; identifying a second plurality of elements to extract from the second web content based on the determined second type (Hoguet: Fig:4 and [0061]; home design tool uses the initial categorization to extract information product specific information from the website. In some implementations, the type of information extracted is based on the product categorization. For example, the information extracted for a kitchen sink may differ from the information extracted for cabinets or floor tiling (104), (“Examiner consider second type of web content as cabinets”)); 
displaying the subset of the first web content having the first plurality of elements and the subset of the second web content having the second plurality of elements simultaneously in the content collection pane of the web browser (Hoguet: Fig:14 and [0166]; web interface 240 includes a portion 241 that shows pictures of the home design products for which the user has generated visual bookmarks and CAD models. It is believed that showing the image of the product (e.g., images 242 and 248), further see into [0184]; (“FIG. 23 the home design, tool displays an image 368 of the refrigerator 369 in the CAD drawing 358, an image 370 of the tile 361 Included in the CAD drawing 358, an Image 372 of the sink 373 included in the CAD drawing 358, and an image 374 of the cabinets 375 included in the CAD drawing 358, the home design products that the user has selected to place within the design”)); 

Hoguet does not appear to expressly disclose
receiving a manual selection of text from the second website;
receiving a manual input of the selected text to the subset of the second web content in the content collection pane; and 
displaying, simultaneously in the content collection pane of the web browser, the subset of the first web content having the first plurality of elements, the subset of the second web content having the second plurality of elements, and the selected text.
However, Basir teaches:
receiving a manual selection of text from the second website (Basir: Fig:3-4 and [0025]; Additional clips 28 can be grabbed and dragged to the notes page 26, (“Examiner consider second clip as text selected from second web page “Wikipedia.org” after grab new clips 32 (a picture) from similar web page”);
receiving a manual input of the selected text to the subset of the second web content in the content collection pane (Basir: Fig:3 and [0025]; Additional clips 28 can be grabbed and dragged to the notes page 26); and 
displaying, simultaneously in the content collection pane of the web browser, the subset of the first web content having the first plurality of elements, the subset of the second web content having the second plurality of elements, and the selected text (Basir: Fig:5 and [0026]; notes page 26, the user has all of the assembled clips 24, 25, 28, 32 from the various books, web pages, etc, for studying, composing, etc (“see into Fig:5 simultaneously displaying clips 28 and 32 from similar web page “Wikipedia.org” and other two clips from different sources like web books or web pages”)).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method to collect information about home and/or landscape design products from websites on the internet as taught in Hoguet with further a method with touchscreen device allows a user to annotate and grab clips from a variety of materials, such as books and webpages as taught by Basir. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide a app--Notes which easily allows users to create their own cheat sheets, or summary notes using `grabbed` content from publications similar to the traditional scrapbook approach (Basir: [0020]).

Regarding claim 21, is a dependent on claim 1, Hoguet and Basir discloses a method comprising:
Hoguet does not appear to expressly disclose
wherein the subset of the first web content in the collection pane is selectable for causing the first website to be automatically navigated to and surfaced in a primary browsing window of the web browser while maintaining display of the content collection pane; and the subset of the second web content in the collection pane is selectable for causing the second website to be automatically navigated to and surfaced in the primary browsing window of the web browser while maintaining display of the content collection pane.
However, Basir teaches:
wherein the subset of the first web content in the collection pane is selectable for causing the first website to be automatically navigated to and surfaced in a primary browsing window of the web browser while maintaining display of the content collection pane; and the subset of the second web content in the collection pane is selectable for causing the second website to be automatically navigated to and surfaced in the primary browsing window of the web browser while maintaining display of the content collection pane (Basir: Fig:2 and Fig:5 and [0026]; clicking on the "go" button 48 opens the original source at the proper location, whether it is a book, web page, etc., further see into [0026]; user has all of the assembled clips 24, 25, 28, 32 from the various books, web pages, etc., further see into [0024]; reader page 20 is shown at the top of the display 12, which would normally be fullscreen until the user activates a `notes` page which then occupies the bottom half of the screen (other arrangements could be used), (“examiner consider if user select clip 24 will opens the original source of book and while select clip 28 will opens the original source of web browser page 30 from Wikipedia.org while a `notes` page which occupies the bottom half of the screen”)).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method to collect information about home and/or landscape design products from websites on the internet as taught in Hoguet with further a method with touchscreen device allows a user to annotate and grab clips from a variety of materials, such as books and webpages as taught by Basir. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide a app--Notes which easily allows users to create their own cheat sheets, or summary notes using `grabbed` content from publications similar to the traditional scrapbook approach (Basir: [0020]).

Claims 11 and 17 are similar in scope to claim 1 and is rejected similarly.
Claims 22 and 23 are similar in scope to claim 21 and is rejected similarly.


Claims 2, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hoguet and Basir as applied to claims 1, 11 and 18 above, and further in view of Sang-Heun Kim et al. (US Publication 20080288476 A1, hereinafter Kim).

Regarding claim 2, is a dependent on claim 1, Hoguet and Basir discloses a method comprising:
Hoguet and Basir does not appear to expressly disclose
wherein the subset of the first web content is identified automatically from one or more HTML tags of the first website based on the first type.
However, Kim
wherein the subset of the first web content is identified automatically from one or more HTML tags of the first website based on the first type (Kim: Fig:6 and [0089]; At 602, the automatic signature generation tool 150 receives an input identifying the subset of data that is to be located and extracted, further see into [0094]; 608, automatic signature generation tool 150 uses the commonality between object tags of identical fields of the two sample web pages to define instructions to locate and extract the subset of data, which instructions comprise a portion of the signature schema 122 for web pages of the same family type).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method in order to browse an online store and to tag images of products onto a dedicated on-screen toolbar as taught in Hoguet and Basir with further a method provided for identifying and extracting a subset of data from a selected web page of a web site as taught by Kim. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide a more efficient and intuitive system for manipulating web page content (e.g. HTML) for the purpose of changing the presentation of a page, in order to enhance the comprehension or visual rendering of its content.

Claims 12 and 18 are similar in scope to claim 2 and is rejected similarly.


Claims 4, 15 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hoguet and Basir as applied to claims 1, 11 and 17 above, and further in view of Yoon; Sunghye et al. (US Publication 20170102836 A1, hereinafter Yoon).
Regarding claim 4, is a dependent on claim 1, Hoguet and Basir discloses a method comprising:
wherein receiving the first single input indication to add the subset of the first web content to the content collection pane in the web browser comprises: receiving a command to take a screenshot of the first web content.
Neumann
wherein receiving the first single input indication to add the subset of the first web content to the content collection pane in the web browser comprises: receiving a command to take a screenshot of the first web content.
However, Yoon teaches:
wherein receiving the first single input indication to add the subset of the first web content to the content collection pane in the web browser comprises: receiving a command to take a screenshot of the first web content  (Yoon: Fig:2 and [0167]; controller 180 may execute a capturing command including the output second page 203. For instance, referring to FIG. 2, if `CiC capture` item is selected from a menu window 210 popped-up as a long-touch input is applied to the second page 203, capturing including the second page 203 is executed).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method in order to browse an online store and to tag images of products onto a dedicated on-screen toolbar as taught in Neumann with further a method of capturing a screen output to a display unit and a control as taught by Yoon. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide a user to store desired information while navigating desired pages on a specific web site at a time by a single operation to avoid a difficult to view information in order.

Claims 15 and 24 are similar in scope to claim 4 and is rejected similarly.


Claims 5-7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hoguet and Basir as applied to claims 1 and 11 above, and further in view of MCPHIE; MICHAEL et al. (US Publication 20100174623 A1, hereinafter MCPHIE).
Regarding claim 5, is a dependent on claim 1, Hoguet and Basir discloses a method comprising:
Hoguet and Basir does not appear to expressly disclose
receiving an indication that at least one displayable attribute of the subset of the first web content has been modified at the first website; and dynamically modifying the display of the subset of the 
However, MCPHIE teaches:
receiving an indication that at least one displayable attribute of the subset of the first web content has been modified at the first website; and dynamically modifying the display of the subset of the first web content corresponding to the at least one displayable attribute in the content collection pane of the web browser (MCPHIE: Fig:7B and [0063]; web page in FIG. 7B shows a notification 634 indicating that the offered price for the item 626 is on sale with a 25% discount, further see into [0062]; item management module 166 constantly tracks the item details at the merchant online sites. The tracking of information can be done with or without the assistance of the online merchants. If any of the items of interest in the user's Wishspace has been changed at the associated merchant website, the item management module updates the changed data for the user in storage 164. When the item is subsequently viewed, the item management module 166 will show the item with a note stating that the item information has been changed).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method in order to browse an online store and to tag images of products onto a dedicated on-screen toolbar as taught in Hoguet and Basir with further a method for managing wish list items from a plurality of online merchants as taught by MCPHIE. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide a convenient system and method for a shopper to request and receive feedbacks on his/her wish list items from friends to make purchases with confidence (MCPHIE: [0008]).

Regarding claim 6, is a dependent on claim 1, Hoguet and Basir discloses a method comprising:
Hoguet and Basir does not appear to expressly disclose
receiving an indication that at least one displayable attribute of the second subset of the second web content has been modified at the second website; and dynamically modifying the display of 
However, MCPHIE teaches:
receiving an indication that at least one displayable attribute of the second subset of the second web content has been modified at the second website; and dynamically modifying the display of the subset of the second web content corresponding to the at least one displayable attribute in the content collection pane of the web browser (MCPHIE: Fig:8D and [0060]; step 712, an email message is sent to the user by the item management module 166, indicating that one of the selected contacts has provided a feedback which may include comments or ratings or both for one or more items, further see into [0080] of Fig:8D; FIG. 8D is an exemplary screen shot of a cluster of items containing feedback ratings for the associated items (see FIG. 7B which does not yet have any feedback ratings). For example, FIG. 8D shows a cluster named "Kid's Shoes" and shoe 614 has an average feedback rating of 4 stars. Moving a mouse cursor over an item image triggers a display of item details inside the image such as the item description, price and the number of contacts that have left a feedback rating).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method in order to browse an online store and to tag images of products onto a dedicated on-screen toolbar as taught in Hoguet and Basir with further a method for managing wish list items from a plurality of online merchants as taught by MCPHIE. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide a convenient system and method for a shopper to request and receive feedbacks on his/her wish list items from friends to make purchases with confidence (MCPHIE: [0008]).

Regarding claim 7, is a dependent on claim 1, Hoguet and Basir discloses a method comprising:
Hoguet and Basir does not appear to expressly disclose
receiving an indication to add a user note in association with the first web content in the content collection pane of the web browser;
receiving the user note; and adding the user note to the first web content in the content collection pane of the web browser.
However, MCPHIE teaches:
receiving an indication to add a user note in association with the first web content in the content collection pane of the web browser (MCPHIE: Fig:5B and [0043]; the user is allowed to change any data directly on the overlay 440 in step 314);
receiving the user note (MCPHIE: Fig:5B and [0043]; user can also add notes via a field 458 in the overlay 440); and adding the user note to the first web content in the content collection pane of the web browser (MCPHIE: [0044]; user has confirmed or modified the item information, selecting the "done" icon 462 causes the plug-in module 220 to transmit the data to the item management module 162 (step 318). The transmitted data include the merchant's name 450, item image 452, item price 454, item name 456, the URL for the item and cluster and notes).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method in order to browse an online store and to tag images of products onto a dedicated on-screen toolbar as taught in Hoguet and Basir with further a method for managing wish list items from a plurality of online merchants as taught by MCPHIE. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide a convenient system and method for a shopper to request and receive feedbacks on his/her wish list items from friends to make purchases with confidence (MCPHIE: [0008]). 

Claim 16 is similar in scope to claim 5 and is rejected similarly.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hoguet and Basir as applied to claim 1 above, and further in view of Chang; Bay-Wei et al. (US Publication 20070266342 A1, hereinafter Chang).
Regarding claim 8, is a dependent on claim 1, Hoguet and Basir discloses a method comprising:
Hoguet and Basir does not appear to expressly disclose
wherein the subset of the first web content and the subset of the second web content are ordered in a displayable arrangement in the content collection pane of the web browser based on a time that they were added to the content collection pane relative to one another.
However, Chang teaches:
wherein the subset of the first web content and the subset of the second web content are ordered in a displayable arrangement in the content collection pane of the web browser based on a time that they were added to the content collection pane relative to one another (Chang: Fig:6 and 0128]; recently accessed notebooks 610 can be listed ordered by date of creation).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method in order to browse an online store and to tag images of products onto a dedicated on-screen toolbar as taught in Hoguet and Basir with further a method of providing information for a web notebook as taught by Chang. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide a convenient system to managing and accessing data relating to online notebooks without interfering substantially with the user's browsing experience (Chang: [0018]). 


Claims 10, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hoguet and Basir as applied to claims 1, 11 and 17 above, and further in view of Bakker; Ruben et al. (US Publication 20180173381 A1, hereinafter Bakker).
Regarding claim 10, is a dependent on claim 9, Hoguet and Basir discloses a method comprising:
Hoguet and Basir does not appear to expressly disclose
wherein the plurality of elements is identified via application of a machine learning model to the first web content, the machine learning model having been trained to identify a plurality of elements corresponding to the determined type of web content.
However, Bakker
wherein the plurality of elements is identified via application of a machine learning model to the first web content, the machine learning model having been trained to identify a plurality of elements corresponding to the determined type of web content (Bakker: [0030]; to adapt the recommended and/or selected clip 310 (e.g., clip with content, or clipping layout) to the new page 312, the system 300 uses machine learning and advanced data processing to analyze the new page content. Examples of such data processing include name recognition (e.g., to identify ingredients in a recipe and group them in a needed portion of the template), layout recognition (e.g., to identify cooking steps that may be located in a different portion of the page and group them in a needed portion of the template)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method in order to browse an online store and to tag images of products onto a dedicated on-screen toolbar as taught in Hoguet and Basir with further a method for digital content clipping is implemented uses machine learning and advanced data processing to analyze the new page content as taught by Bakker. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide for enhancing web clipping processes and experiences for better flexibility and adequacy of clipped material (Bakker: [0003]). 

Claims 14 and 20 are similar in scope to claim 10 and are rejected similarly.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITISHA N PARBADIA whose telephone number is (571)270-0683.  The examiner can normally be reached on Monday 9am -5pm and Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PRITISHA N PARBADIA/Examiner, Art Unit 2145                                                                                                                                                                                                        
/Ryan Barrett/
Primary Examiner, Art Unit 2145